Citation Nr: 1723849	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  11-08 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for left knee chondromalacia patella.

2.  Entitlement to a rating higher than 10 percent for left knee degenerative joint disease (DJD).

3.  Entitlement to an initial rating higher than 10 percent for left knee instability and subluxation from January 8, 2013, to December 8, 2015, and a rating higher than 20 percent thereafter.

4.  Entitlement to a rating higher than 20 percent for left (minor) shoulder impingement syndrome, status post rotator cuff repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from December 1988 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued a 30 percent rating for left knee chondromalacia patella, a 10 percent rating for left knee DJD, and a 20 percent rating for left shoulder impingement syndrome.  The matter was subsequently transferred to the RO in Montgomery, Alabama.

The Board remanded the matter in September 2015 for additional development.

In an April 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted a separate 10 percent rating for left knee instability and subluxation effective from January 8, 2013, and a 20 percent rating from December 9, 2015.  It also found that a clear and unmistakable error had occurred in a February 2001 rating decision which assigned separate evaluations for left knee chondromalacia and left knee DJD and terminated service connection for DJD.

In December 2016, the Board determined that this April 2016 rating decision impermissibly severed the grant of service connection for left knee DJD and again remanded the matter for further development, to include directing the AOJ to issue a new rating decision which conformed to the applicable laws and regulations.  In a March 2017 rating decision, the AOJ restored the previously assigned 10 percent rating for left knee DJD.


FINDINGS OF FACT

1.  The Veteran is assigned the maximum rating for limitation of flexion of the left knee.

2.  From January 8, 2013, to April 16, 2015, left knee extension was limited by pain to 20 degrees; before and after that period, extension was limited by no more than 10 degrees.

3.  Prior to January 8, 2013, mild instability was present in the left knee; from that date, moderate instability was demonstrated.

4.  During the appeal period, left shoulder impingement syndrome, status post rotator cuff repair, was manifested at worst by abduction limited to 45 degrees due to pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for left knee chondromalacia patella have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2016).

2.  The criteria for a 30 percent rating for left knee DJD have been met only from January 8, 2013, to April 16, 2015; before and after that period, the criteria for a rating higher than 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5261 (2016).

3.  Prior to January 8, 2013, the criteria for a 10 percent rating for left knee instability and subluxation have been met; from that date, the criteria for a 20 percent rating have been met.  38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2016).

4.  The criteria for a rating higher than 20 percent for left shoulder impingement syndrome, status post rotator cuff repair, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

A.  Left Knee

As referenced above, the Veteran has three separate ratings assigned for his knee.  In determining the appropriate rating for each manifestation, the Board is mindful that the combined ratings for disabilities of an extremity shall not exceed the rating for the amputation at the elective level were amputation to be performed.  38 C.F.R. § 4.68 (2016).  Thus, the highest combined evaluation that may be assigned under the amputation rule for the knee is 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5152 (assigning a 60 percent rating for amputation from the lower third of the thigh).

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II.

1.  Chondromalacia Patella

The Veteran is assigned a 30 percent rating for chondromalacia patella of the left knee under DC 5260, which addresses limitation of flexion of the knee.  The 30 percent rating is the maximum available, and therefore a higher schedular rating cannot be assigned.  38 C.F.R. § 4.71a, DC 5260.

2.  DJD

The Veteran is currently assigned a 10 percent rating for left knee DJD under DC 5010, which addresses arthritis due to trauma and is rated as DC 5003.  DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  As discussed above, the Veteran is already assigned a rating based on limitation of flexion.  Therefore, the Board will analyze his DJD solely on the basis of limitation of extension.

Under DC 5261, limitation of extension of the leg is assigned a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, and a 40 percent rating if limited to 30 degrees.

For the bulk of the appeal period, extension of the Veteran's left knee was limited to 10 degrees or less.  VA records dated January 2009 documented 10 degrees of extension.  A March 2011 VA examination documented full extension.  Records from April 2015 include findings of a 10 degree flexion contracture.  A flexion contracture holds the joint in a position of flexion, and prevents full extension.  See Dorland's Illustrated Medical Dictionary 417 (31st ed. 2007).  Examinations from December 2015 and February 2017 also documented full extension, albeit with pain.  These findings are all consistent with the currently assigned 10 percent rating.

However, a January 2013 VA examination noted extension limited to 15 degrees, with the onset of pain at 20 degrees.  This is consistent with the 30 percent rating under DC 5261, and therefore the Board will assign such a rating, but only from the date of this examination (January 8, 2013) until the day before VA records dated April 17, 2015, noted only the 10 degree flexion contracture, without additional impairment.  A higher 40 percent rating is not warranted as extension limited to 30 degrees has not been demonstrated, even when considering any pain, weakened movement, excess fatigability, or incoordination.

3.  Instability

The Veteran has been assigned a 10 percent rating for left knee instability and subluxation from January 8, 2013, and a 20 percent rating from December 9, 2015, under DC 5257.

Under this code, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate subluxation or instability.  A maximum 30 percent rating is warranted for severe subluxation or instability.

Descriptive terms such as "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

Prior to January 8, 2013, a 10 percent rating for instability is appropriate.  The Veteran consistently reported giving way of the left knee, as noted in VA records from January 2009 and October 2009, as well as the March 2011 VA examination.  Notably, no objective evidence of instability was noted during that examination.  Nevertheless, given that there are such findings noted later in the appeal period, the Board finds the Veteran's subjective complaints during this part of the appeal period to be credible.  However, given the lack of objective findings prior to January 8, 2013, a rating higher than 10 percent is not appropriate.

From January 8, 2013, a 20 percent rating is warranted.  The examination conducted on that date recorded 2+ (moderate) anterior instability as well as 1+ (mild) medial-lateral instability.  Identical findings for medial and lateral instability were noted during the December 2015 VA examination, and 2+ (moderate) posterior instability was noted as well.  A February 2017 VA examination noted 1+ medial instability.  Collectively, these objective findings of moderate instability are consistent with the criteria for a 20 percent rating.  A higher 30 percent rating is not warranted as there are no findings of severe (3+) instability at any point.

4.  Other Considerations

The Board has considered whether other diagnostic codes pertaining to the knee are applicable.  However, there is no indication that the Veteran's left knee is manifested by ankylosis (DC 5256), impairment of the tibia or fibula (DC 5262), or genu recurvatum (DC 5263).

DC 5258 assigns a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint.  The March 2011, January 2013, December 2015, and February 2017 VA examinations all reflect findings to support such a rating.  However, the episodes of "locking" contemplated under DC 5258 are a form of limitation of motion, which is already compensated through the Veteran's other ratings for chondromalacia patella and DJD.  See Firestein, Kelley's Textbook of Rheumatology, 571 (9th ed. 2012) ("locking" is the sudden loss of ability to extend the knee).  See also Arthur J. Helfet, Clinical Features of Injuries to the Semilunar Cartilages, in Disorders of the Knee 110 (Arthur J. Helfet ed., 2d ed. 1982) (removal of the semilunar cartilage may resolve restriction of movement caused by tears and displacements of the menisci).  Pain is also contemplated by these ratings, as discussed above.  Therefore, assigning a separate 20 percent rating under DC 5258 would represent pyramiding and should be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of, or overlapping with, the symptomatology of the other condition).

The assignment of a separate rating under DC 5258 would also violate the amputation rule noted earlier.

Neither the Veteran nor his representative has raised any other issues with respect to the left knee, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

B.  Left Shoulder

The Veteran's records and VA examination reports show that he is right-handed, and therefore his left arm is considered a minor extremity for rating purposes.

He is currently assigned a 20 percent rating under DC 5201, which contemplates limitation of motion of the minor arm to midway between the side and shoulder level, or approximately 45 degrees from the side.  A higher 30 percent rating is assigned when motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Normal motion of the arm is 180 degrees of flexion and 180 degrees of abduction.  See 38 C.F.R. § 4.71a, Plate I.

The Veteran underwent three VA examinations during the appeal period.  In January 2013, he demonstrated 90 degrees of flexion, reduced to 80 during repetitive testing, with the onset of pain at 60 degrees.  Abduction was 80 degrees, reduced to 75 with repetitive testing, and with the onset of pain at 45 degrees.

In December 2015, flexion was 70 degrees and abduction was 120 degrees.  Pain was noted during the examination but did not result in functional loss, and there was no change with repetitive testing.  The Veteran reported flare-ups twice per week involving increased pain and a throbbing sensation, but the examiner stated that she was unable to comment on the extent of additional functional limitations during flare-ups or following repetitive use over time without resorting to speculation because she had only subjective information.

In February 2017, flexion and abduction were both 155 degrees.  Pain was noted on examination and caused functional loss, but there was no change in range of motion following repetitive testing.  The examiner again noted that functional impairment during flare-ups and after repetitive use over time could not be determined, as this would rely on subjective data.

None of the above findings are consistent with the criteria for the higher 30 percent rating.  At worst, the Veteran experienced the onset of pain at 45 degrees of abduction during the January 2013 VA examination, which is consistent with the currently assigned 20 percent rating.  There is no indication that his left shoulder condition otherwise results in impairment approximating motion limited to just 25 degrees from the side, even when considering any pain, weakened movement, excess fatigability, or incoordination.  Therefore, the criteria for the higher 30 percent rating under DC 5201 have not been met.

In evaluating the Veteran's condition, the Board has considered whether other diagnostic codes may be applicable.  However, the evidence does not show that the Veteran's left shoulder disability is manifested by ankylosis (DC 5200), impairment of the humerus (DC 5202), or impairment of the clavicle or scapula (DC 5203).  Neither the Veteran nor his representative has raised any other issues with respect to the left shoulder, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017). 


ORDER

A rating higher than 30 percent for left knee chondromalacia patella is denied.

A 30 percent rating is granted for left knee DJD from January 8, 2013, to April 16, 2015; a rating higher than 10 percent before or after that period is denied.

A 10 percent rating is granted for left knee instability and subluxation prior to January 8, 2013; a 20 percent rating is granted from that date.

A rating higher than 20 percent for left shoulder impingement syndrome, status post rotator cuff repair, is denied.



____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


